*497
On Return to Remand

McMillan, judge.
This cause was remanded in order for the trial court to impose the sentence mandated by § 13A-5-9(b)(3), Code of Alabama 1975, with regard to the appellant’s conviction of trafficking in marijuana. The trial court has now filed its return, which states that, on remand, the appellant, who has five prior felony convictions, was sentenced as an habitual felony offender to life imprisonment. In addition, the court again ordered the appellant to pay a $25,000 fine, to pay $100 to the crime victims compensation fund, to pay a $1,000 drug demand reduction assessment, and to pay an attorney fee and court costs.
The sentence imposed by the trial court is proper; it is due to be, and it is hereby, affirmed.
AFFIRMED.
All the Judges concur.